UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:9/30 Date of reporting period: 6/30/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2011(Unaudited) DWS Capital Growth Fund Shares Value ($) Common Stocks 99.2% Consumer Discretionary 12.6% Auto Components 2.2% Autoliv, Inc. (a) BorgWarner, Inc.* (a) Hotels Restaurants & Leisure 4.1% Darden Restaurants, Inc. McDonald's Corp. Starwood Hotels & Resorts Worldwide, Inc. Multiline Retail 1.5% Dollar General Corp.* (a) Nordstrom, Inc. Specialty Retail 2.9% Dick's Sporting Goods, Inc.* Limited Brands, Inc. (a) Textiles, Apparel & Luxury Goods 1.9% NIKE, Inc. "B" Consumer Staples 6.3% Beverages 1.5% PepsiCo., Inc. Food & Staples Retailing 3.1% Costco Wholesale Corp. Wal-Mart Stores, Inc. (a) Whole Foods Market, Inc. Food Products 1.7% Kellogg Co. (a) Energy 12.6% Energy Equipment & Services 5.0% Halliburton Co. National Oilwell Varco, Inc. Oil States International, Inc.* Schlumberger Ltd. Oil, Gas & Consumable Fuels 7.6% Anadarko Petroleum Corp. EOG Resources, Inc. (a) Exxon Mobil Corp. Marathon Oil Corp. Occidental Petroleum Corp. Plains Exploration & Production Co.* Financials 4.5% Capital Markets Ameriprise Financial, Inc. Charles Schwab Corp. Morgan Stanley T. Rowe Price Group, Inc. (a) Health Care 9.9% Biotechnology 3.7% Amgen, Inc.* Celgene Corp.* (a) Gilead Sciences, Inc.* Health Care Equipment & Supplies 1.5% CareFusion Corp.* Edwards Lifesciences Corp.* Health Care Providers & Services 3.7% Express Scripts, Inc.* (a) McKesson Corp. (a) Life Sciences Tools & Services 1.0% Thermo Fisher Scientific, Inc.* Industrials 16.0% Aerospace & Defense 3.5% TransDigm Group, Inc.* United Technologies Corp. Commercial Services & Supplies 0.9% Stericycle, Inc.* (a) Electrical Equipment 3.1% AMETEK, Inc. Roper Industries, Inc. (a) Machinery 6.0% Dover Corp. Meritor, Inc.* (a) Navistar International Corp.* Parker Hannifin Corp. SPX Corp. Road & Rail 2.5% Norfolk Southern Corp. Information Technology 30.1% Communications Equipment 3.8% QUALCOMM, Inc. Riverbed Technology, Inc.* Computers & Peripherals 8.7% Apple, Inc.* EMC Corp.* (a) Internet Software & Services 1.1% Google, Inc. "A"* IT Services 4.2% Accenture PLC "A" International Business Machines Corp. VeriFone Systems, Inc.* Semiconductors & Semiconductor Equipment 3.2% Intel Corp. (a) Skyworks Solutions, Inc.* Software 9.1% Adobe Systems, Inc.* Check Point Software Technologies Ltd.* (a) Concur Technologies, Inc.* (a) Microsoft Corp. Oracle Corp. Solera Holdings, Inc. (a) Materials 5.6% Chemicals 3.4% Huntsman Corp. The Mosaic Co. Containers & Packaging 0.7% Owens-Illinois, Inc.* Metals & Mining 1.5% Freeport-McMoRan Copper & Gold, Inc. Telecommunication Services 1.6% Wireless Telecommunication Services American Tower Corp. "A"* Total Common Stocks (Cost $1,264,067,889) Securities Lending Collateral 19.6% Daily Assets Fund Institutional, 0.13% (b) (c) (Cost $329,251,312) Cash Equivalents 1.8% Central Cash Management Fund, 0.11% (b) (Cost $29,677,222) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,622,996,423) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,627,462,795.At June 30, 2011, net unrealized appreciationfor all securities based on tax cost was $398,423,737.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $422,302,760 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $23,879,023. (a) All or a portion of these securities were on loan. The value of all securities loaned at June 30, 2011 amounted to $326,588,859 which is 19.4% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
